Citation Nr: 0940119	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO. 08-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer with 
incontinence and impotence, due to in-service exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 until July 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1. The Veteran has been treated for prostate cancer with 
post-operative incontinence and erectile dysfunction.

2. The Veteran was in the Republic of Vietnam during the 
Vietnam Era.


CONCLUSION OF LAW

The Veteran's prostate cancer with post-operative 
incontinence and erectile dysfunction can be presumed to have 
been incurred in service due to exposure to herbicides. 38 
U.S.C.A. §§ 1101, 1112, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has prostate cancer due to his 
exposure to Agent Orange during service. In particular, he 
claims to have been assigned to temporary duty in the 
Philippines and that during this duty he made two trips to 
Vietnam by way of C-130 airplanes and stepped on the ground 
on both trips. 

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2009) 
(emphasis added). 

In this case, the VA outpatient treatment records clearly 
show that the Veteran has been treated for prostate cancer, 
undergone a radical prostatectomy in June 2004, and suffers 
from residual incontinence and erectile dysfunction. See VA 
outpatient treatment records. As such, the evidence shows the 
existence of a disability that warrants presumptive service 
connection under section § 3.309(e), provided the Veteran was 
exposed to herbicides during service. 

The governing law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, "shall be presumed to have been 
exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service." 
38 U.S.C.A. § 1116(f) (West 2002). 

The evidence of record has been reviewed in its entirety as 
to the question of whether the Veteran served in the Republic 
of Vietnam between January 9, 1962, and May 7, 1965. The 
Veteran served from July 1961 to July 1965 and is noted to 
have four months and eleven days of foreign service. See DD 
Form 214. There is no indication, however, that the foreign 
service was in Vietnam. In October 2006, the RO received 
information in response to a PIES request, which noted that 
there is no evidence to substantiate service in the Republic 
of Vietnam, or other exposure to herbicides during service. 
The Veteran, however, has submitted substantial information 
showing that he did, in fact, step foot in Vietnam during his 
service. His DD Form 214 shows that he was a radio repairman 
with the 314th FMS. The Veteran submitted a historical 
document noting that the 314th, between January and June 
1965, was in the Philippines, and "began flying combat 
support missions between bases in Vietnam in conjunction with 
troop build up. Wing participated in operations One Buck, 
Polar Strike, Short Count, Eagle Jump, Steep Hill, Quick Kick 
VII, Blue Chip V, Rare Date and Red Chip."

A Morning Report obtained in conjunction with this claim 
shows that the Veteran was in fact in a group of the 314th 
Field Maintenance Squadron that was on a temporary duty 
assignment for 62 days between February and April 1965. As 
such, the Veteran clearly was with the group referred to in 
the historical document he submitted.

Also, several fellow service members submitted statements 
with their personally known recollections of being on a 
temporary duty assignment in the Philippines, during which 
trips were taken to the Republic of Vietnam, and that the 
Veteran was among the group that took these trips. See 
January 2007 statement of L.W. ("I personally know that [the 
Veteran and C.C.] went on these flights into the RVN."); 
February 2007 statement of C.C. ("Since I spent the time 
with [the Veteran] that day in mid-February 1965, I have 
personal knowledge that [he] was on the ground in RVN at Ton 
Son Nhut."); January 2007 statement of F.W. ("I have 
personal knowledge that [the Veteran] was also required to go 
into RVN from Clark AFB on one of our C-130s."); May 2007 
statement of R.L. ("[The Veteran] was among those servicemen 
being deployed to South Vietnam.") Also, submitted was a 
statement from the Veteran's immediate supervisor in service 
recalling the unit's deployment to the Philippines with trips 
into South Vietnam. See July 2007 statement of R.D.L. 
Finally, in September 2007, another service member submitted 
copies of his orders to "Operation One Buck" and a 
statement in which he recalled the Veteran was at Clark AFB 
at the same time.

While the Veteran's service personnel records do not show 
these temporary assignments to the Republic of Vietnam, the 
Board finds that the information submitted by the Veteran 
himself and his fellow service members overwhelmingly 
supports his contention that he did step foot in the Republic 
of Vietnam in early 1965.

Because the preponderance of the evidence supports the fact 
that the Veteran, during active duty, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, he "shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service." The record is entirely devoid of affirmative 
evidence to establish that he was not exposed to any such 
agent during his service. Therefore, the Veteran is presumed 
to have been exposed to herbicides during his service. 
38 U.S.C.A. § 1116(f) (West 2002). 

Under 38 C.F.R. § 3.309(e), service connection is warranted 
for the Veteran's prostate cancer with incontinence and 
impotence, because it is presumed to be due to in-service 
exposure to herbicides. The appeal is granted.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).









ORDER

Entitlement to service connection for prostate cancer with 
incontinence and impotence is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


